On June 24, 1992, it was ordered that the deferred imposition of sentence entered on December 6, 1989 is revoked. IT WAS FURTHER ORDERED that the Defendant shall be punished by confinement in the Montana State Prison for a term of eight (8) years, with two (2) of those years suspended. The Defendant shall receive credit for time served in the amount of 68 days, with no credit for street time. The suspended portion of this sentence shall be upon the conditions listed in the June 24, 1992 Judgment. The Defendant shall not be considered eligible for parole until he successfully completes a chemical dependency program.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Susan Aaberg-Firth, Legal Intern from the Montana Defender Project. The state was represented by Larry Nistler, Lake County Attorney.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Susan Aaberg-Firth, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.